UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, ORo TRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 001-33126 CITIZENS FIRST CORPORATION (Exact name of registrant as specified in its charter) KENTUCKY 61-0912615 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1065 Ashley Street Bowling Green, Kentucky 42103 (Address of principal executive offices) (Zip Code) (270) 393-0700 (Registrant’s telephone number) Indicate by checkmark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesxNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filero Non-accelerated filero Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YesoNox Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date: Class Outstanding at May 15, 2008 Common Stock, no par value per share 1,959,583 shares 1 CITIZENS FIRST CORPORATION TABLE OF CONTENTS PART I – FINANCIAL INFORMATION ITEM 1 FINANCIAL STATEMENTS. 3 ITEM 2 MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS. 11 ITEM 3 QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 22 ITEM 4T CONTROLS AND PROCEDURES 22 PART II OTHER INFORMATION ITEM6 EXHIBITS 23 SIGNATURES 24 2 Part 1. Financial Information Item 1. Financial Statements Citizens First Corporation Consolidated Balance Sheets (Unaudited) March 31, 2008 December 31, 2007 (Dollars in thousands except share data) Assets Cash and due from financial institutions $7,286 $10,221 Federal funds sold 5,138 3,641 Cash and cash equivalents 12,424 13,862 Available for sale securities 39,646 42,316 Loans held for sale 947 796 Loans, net of allowance of $3,248 and $3,194 at March 31, 2008 and December 31, 2007, respectively 266,738 251,571 Premises and equipment, net 11,996 12,124 Bank owned life insurance 6,226 6,152 Federal Home Loan Bank (FHLB) stock, at cost 1,946 1,946 Accrued interest receivable 2,674 2,848 Deferred income taxes 186 214 Goodwill 11,288 11,288 Core deposit intangible 1,778 1,859 Other assets 1,781 1,377 Total assets $357,630 $346,353 Liabilities and Stockholders' Equity Liabilities Deposits: Non-interest bearing $26,324 $27,450 Savings, NOW and money market 83,376 77,715 Time 182,154 177,111 Total deposits 291,854 282,276 Securities sold under repurchase agreements 3,053 3,181 FHLB advances 17,199 15,317 Subordinated debentures 5,000 5,000 Accrued interest payable 987 952 Other liabilities 1,812 2,331 Total liabilities 319,905 309,057 Stockholders' Equity: 6.5% cumulative preferred stock, no par value; authorized 500 shares; issued and outstanding 250 shares at March 31, 2008 and at December 31, 2007, respectively 7,659 7,659 Common stock, no par value; authorized 5,000,000 shares; issued and outstanding 1,959,583 shares at March 31, 2008 and 1,959,583 shares at December 31, 2007 26,609 26,573 Retained earnings 3,485 3,146 Accumulated other comprehensive income (loss) (28) (82) Total stockholders' equity 37,725 37,296 Total liabilitiesand stockholders' equity $357,630 $346,353 See Notes to Consolidated Financial Statements. 3 Citizens First Corporation Consolidated Statements of Income (Unaudited) For the three months ended March 31 2008 2007 (Dollars in thousands, except per share data) Interest and dividend income Loans $4,889 $5,035 Taxable securities 311 368 Non-taxable securities 173 83 Federal funds sold and other 68 328 Total interest and dividend income 5,441 5,814 Interest expense Deposits 2,392 2,408 Securities sold under agreements to repurchase and other borrowings 14 26 FHLB advances 168 110 Subordinated debentures 80 88 Total interest expense 2,654 2,632 Net interest income 2,787 3,182 Provision for loan losses 50 60 Net interest income after provision for loan losses 2,737 3,122 Non-interest income Service charges on deposit accounts 370 346 Net gains on sales of mortgage loans 76 77 Lease income 52 57 Income from company-owned life insurance 73 - Other income 101 78 Total non-interest income 672 558 Non-interest expenses Salaries and employee benefits 1,398 1,557 Net occupancy expense 295 258 Equipment expense 204 187 Advertising 97 102 Professional fees 93 99 Data processing services 191 210 Franchise shares and deposit tax 111 117 Core depositintangible amortization 81 86 Postage and office supplies 39 64 Telephone and other communication 66 63 Other 241 240 Total non-interest expenses 2,816 2,983 Income before income taxes 593 697 Provision for income taxes 125 225 Net income $468 $472 Dividends declared on preferred stock 129 128 Net income available for common stockholders $339 $344 Earnings per share, basic and diluted $0.17 $0.17 See Notes to Consolidated Financial Statements. 4 Citizens First Corporation Consolidated Statements of Changesin Stockholders' Equity (Unaudited) For the three months ended March 31 2008 2007 (Dollars in thousands) Balance January 1 $37,296 $36,489 Net income 468 472 Issuance of common stock - 96 Stock-based compensation 36 54 Adoption of FIN 48 - (71) Payment of preferred dividends, $512.75 per share for 2008 and (129) (128) Other comprehensive income (loss), net of tax 54 (29) Balance at end of period $37,725 $36,883 See Notes to Consolidated Financial Statements. Citizens First Corporation Consolidated Statements of Comprehensive Income (Unaudited) For the three months ended March 31 2008 2007 (Dollars in thousands) Net income $468 $472 Other comprehensive income (loss), net of tax: Unrealized gain (loss) on available for sale securities, net 54 (29) Comprehensive income $522 $443 See Notes to Consolidated Financial Statements. 5 Citizens First Corporation Consolidated Statements of Cash Flows (Unaudited) For the three months ended March 31 2008 2007 (Dollars in thousands) Operating activities: Netincome $468 $472 Items not requiring (providing) cash: Depreciation and amortization 217 193 Stock-based compensation expense 36 54 Provision for loan losses 50 60 Amortization of premiums and discounts on securities 5 (101) Amortization of core deposit intangible 81 86 Deferred income taxes 28 (30) Sale of mortgage loans held for sale 5,157 4,874 Origination of mortgage loans for sale (5,232) (6,096) Gains on sales of loans (76) (77) Net gain on sale of other real estate owned - (1) FHLB stock dividends received 25 - Changes in: Interest receivable 174 54 Other assets (318) 21 Interest payable and other liabilities (234) (177) Net cash provided by (used in) operatingactivities 381 (668) Investing activities: Loan originations and payments, net (15,402) (11,382) Purchases of premises and equipment (89) (269) Purchase of available-for-sale securities (4,090) (7,836) Proceeds from maturities of available-for-sale securities 6,837 13,227 Proceeds from sale of other real estate owned - 84 Payment related to purchase of Commonwealth Mortgage and Southern KY Land Title, Inc., net of stock issued (278) (288) Net cash used in investing activities (13,022) (6,464) Financing activities: Net change in demand deposits, money market, NOW, and savings accounts 4,535 476 Net change in time deposits 5,043 17,009 Net change in other borrowings - (350) Proceeds from FHLB advances 2,000 2,000 Repayment of FHLB advances (118) (4,121) Net change in repurchase agreements (128) (531) Dividends paid on preferred stock (129) (128) Net cash provided by financing activities 11,203 14,355 Decrease in cash and cash equivalents (1,438) 7,223 Cash and cash equivalents, beginning of year 13,862 29,850 Cash and cash equivalents, end of quarter $12,424 $37,073 Supplemental Cash FlowsInformation: Interest paid $2,619 $2,439 Income taxes paid $50 $100 Loans transferred to other real estate $185 $140 Stock issued for contingent payment related to purchase of Commonwealth Mortgage and Southern Ky. Land Title, Inc. $- $96 Deferred revenue related to a sale leaseback transaction $4 $4 See Notes to Consolidated Financial Statements. 6 Notes to Unaudited Condensed Consolidated Financial Statements (1) Basis of Presentation The accounting and reporting policies of Citizens First Corporation (the “Company”) and its subsidiary, Citizens First Bank, Inc. (the “Bank”),conform to U.S. generally accepted accounting principles and general practices within the banking industry.The consolidated financial statements include the accounts of the Company and the Bank.All significant intercompany transactions and accounts have been eliminated in consolidation. Certain information and note disclosures normally included in the Company’s annual financial statements prepared in accordance with U.S. generally accepted accounting principles have been condensed or omitted.These consolidated financial statements should be read in conjunction with the consolidated financial statements and notes thereto included in the Company’s 2007 Annual Report on Form 10-KSB filed with the Securities and Exchange Commission. The preparation of financial statements in conformity with U.S. generally accepted accounting principles requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities as of the date of the financial statements and the reported amounts of revenues and expenses during the reporting period.Estimates used in the preparation of the financial statements are based on various factors including the current interest rate environment and the general strength of the local economy.Changes in the overall interest rate environment can significantly affect the Company’s net interest income and the value of its recorded assets and liabilities.Actual results could differ from those estimates used in the preparation of the financial statements. In the opinion of management, all adjustments considered necessary for a fair presentation have been reflected in the accompanying unaudited financial statements.Those adjustments consist only of normal recurring adjustments. Results of interim periods are not necessarily indicative of results to be expected for the full year.The consolidated balance sheet of the Company as of December 31, 2007 has been derived from the audited consolidated balance sheet of the Company as of that date. (2) Adoption of New Accounting Standards In September 2006, the FASB issued Statement No. 157, Fair Value Measurements.This Statement defines fair value, establishes a framework for measuring fair value and expands disclosures about fair value measurements.This Statement establishes a fair value hierarchy about the assumptions used to measure fair value and clarifies assumptions about risk and the effect of a restriction on the sale or use of an asset.The Statement is effective for fiscal years beginning after November 15, 2007.In February 2008, the FASB issued FASB Staff Position (FSP) No.
